Citation Nr: 0206243	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  98-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for blepharitis.

2.  Entitlement to an increased (compensable) initial 
evaluation for meralgia paresthetica of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Regional Office (RO) that denied service connection for 
blepharitis.  In addition, the RO granted service connection 
for meralgia paresthetica of the right thigh, and assigned a 
noncompensable evaluation, effective from September 24, 1998.  
In pertinent part, in a decision dated December 6, 1999, the 
Board affirmed the decisions of the RO .  The veteran filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated January 24, 2001, 
the Court granted the Appellee's Unopposed Motion for Remand 
and to Stay Proceedings, and vacated the Board's decision 
with respect to the matters concerning the claims for service 
connection for blepharitis and a compensable initial 
evaluation for meralgia paresthetica of the right thigh.


FINDINGS OF FACT

1.  The veteran was treated on one occasion for blepharitis 
during service; this resolved without residual disability.

2.  Blepharitis has not been documented following the 
veteran's discharge from service.

3.  Meralgia paresthetica is manifested by decreased 
sensation in the right thigh.

4.  The disability to the right thigh is not more than 
moderate.


CONCLUSIONS OF LAW

1.  Blepharitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  The criteria for an increased (compensable) initial 
evaluation for meralgia paresthetica of the right thigh have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8729 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legislation enacted during the course of this appeal has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the claimant and the representative, 
and has enhanced its duty to assist a claimant in developing 
the facts pertinent to the claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran's service medical reports 
are of record, and the veteran has been afforded multiple VA 
clinical examinations relative to the disabilities at issue.  
The veteran has not indicated that there are any additional 
relevant records that could be obtained.  

The record discloses that the rating decision provided the 
veteran with the reasons and bases for the VA decisions.  The 
statement of the case and supplemental statement of the case 
informed the veteran of the evidence that had been 
considered, and the applicable law regarding both issues.  
These notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative.  These notifications 
were not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

	I.  Service Connection for Blepharitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).  
Also, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

The veteran asserts that he began to have problems with his 
eyes following his return from Saudi Arabia while still on 
active duty.  He argues that his eye problems have persisted.  
It is significant to point out, however, that his allegation 
is contradicted by the service medical records.  In this 
regard, the Board notes that a report of medical history in 
September 1997 reveals that the veteran denied having any eye 
trouble.  This is inconsistent with his allegation of an eye 
problem that began in the Persian Gulf and that continued for 
the remainder of his period of service.  The Board 
acknowledges that when the veteran was seen in the optometry 
clinic in November 1997, he related that he was having 
trouble reading and that his eyes were watering with bright 
lights.  The assessment at that time was blepharitis.  In May 
1998, the veteran reported on a Medical Board examination 
that his eyes, at times, were not focusing as quickly as 
usual and that they were sensitive to light.  No 
abnormalities of the eyes were found on examination at that 
time.  

The record reflects the fact that clinical evaluations of the 
eyes on VA general medical and special eye examinations in 
January 1999 were normal.  It is noted that the veteran 
stated that his eyes were extremely sensitive to all forms of 
light.  Distant visual acuity was 20/15 in each eye.  The 
pupils were symmetric and reacted normally to light and 
accommodation.  Extraocular movements were full.  A slit lamp 
examination showed that the lids, lashes and lacrimal glands 
were quiet in both eyes, with no abnormalities or evidence of 
blepharitis in the eyes.  The anterior chambers were deep and 
quiet in both eyes.  The cornea of each eye was clear.  The 
irises were round and regular.  The examiner assessed 
photophobia and stated that no organic etiology for the light 
sensitivity could be found.  She added that it was possible 
that it was a variant of normal and it could not be 
determined if it was related to active duty.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
The record fails to demonstrate that the veteran currently 
has any eye disability.  While photophobia was described on 
the January 1999 VA examination, it was specifically stated 
that blepharitis was not present.  Moreover, the fact remains 
that it was not even clear that the finding of photophobia 
was abnormal.  

The Board also notes that the veteran claims that his eye 
disability represents an undiagnosed illness attributable to 
his service in the Persian Gulf.  38 U.S.C.A. § 1117 (West 
Supp. 2001).  Since the record fails to establish that he has 
any acquired eye disability attributable to service, there is 
no basis for this claim.

	II.  An Increased Rating for Meralgia Paresthetica of 
the Right Thigh

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2001) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected meralgia paresthetica of 
the right thigh.  The Board is of the opinion that this case 
presents no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to the veteran's right thigh disability, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating decision appealed was the initial rating granting 
service connection for the meralgia paresthetica of the right 
thigh and assigning a noncompensable evaluation.  Therefore, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In order to assign a compensable (10 percent) evaluation for 
meralgia paresthetica of the right thigh, the record must 
show that there is severe to complete paralysis of the 
external cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, 
Diagnostic Code 8729.  The evidence clearly demonstrates that 
the only positive finding on the VA examinations in January 
1999 was that sensation was not intact over the right 
anterior lateral thigh.  An electromyogram revealed evidence 
of a cutaneous nerve injury.  The examination showed, 
however, that the veteran had full range of motion of the 
right hip and right knee.  There was no indication of muscle 
wasting or atrophy.  

The evidence in support of the veteran's claim consists of 
his statements regarding the severity of his disability.  In 
contrast, the medical findings on examination are of greater 
probative value and fail to demonstrate that the veteran's 
injury to the right thigh is more than mild or moderate.  
Accordingly, the Board concludes that the weight of the 
evidence is against the claim for a compensable initial 
evaluation for meralgia paresthetica of the right thigh.  


ORDER

Service connection for blepharitis is denied.

An increased (compensable) initial evaluation for meralgia 
paresthetica of the right thigh is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

